1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 6/14/2022.  Claim 10 is amended and claims 10-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first pair of flexible members are substantially aligned in a line to define a first axis” and “the second pair of flexible members are substantially aligned in a line to define a second axis”.  From the syntax of the limitation, there are mutually exclusive interpretations of “pair … are substantially aligned in a line” that do not clearly define the metes and bounds of the claim.  According to the Oxford English Dictionary, the word “pair” may be taken to be either plural or singular depending on whether the elements are to be taken singularly or as a collection.  In this instance, there are two flexible members in the respective first and second pair though the limitation on the pair is not clearly associated with (1) a respective characteristic or (2) a collective characteristic.  It is unclear from the claim whether the metes and bounds of the claim are limited to each respective flexible member of the pair as “substantially aligned in a line” or to a collective arrangement of the two flexible members as “substantially aligned in a line”.  
In the first case, the flexible members may be respectively embodied as flexible linear members themselves being “aligned in a line” and together defining a first axis – for example a line parallel.  This is shown in the annotated figure below of the Watanabe actuator arms in which respective lengths of the actuator arms are aligned in respective lines and the lines define a first axis that overlaps a central region of the structure.

    PNG
    media_image1.png
    450
    677
    media_image1.png
    Greyscale

In the second case, the flexible members are collectively aligned in a line to define a first axis.  The embodiment in Applicant’s Figure 1 depicting two flexible members 152 aligned in a line and two flexible members 154 aligned in a line fall in this collective alignment interpretation.  Having said that, the same embodiment of Watanabe may be described with this language as well (see below). It would have been understood by a person having ordinary skill in the art that the actuator arms of Watanabe (paired as opposites across the central hole 35) are aligned in a line through the central region of the structure.  There is no requirement on the phrase that limits any particular portion or element of flexible members are being aligned in a line.  To a person having ordinary skill in the art, embodiments within the metes ad bounds of the claimed invention extend to aligned edges, sides, corners, regions, ends, etc. in any of three dimensions of space.  In other words, the language presented in the claim does not particularly correspond to the only embodiment depicted by Applicant.

    PNG
    media_image2.png
    450
    677
    media_image2.png
    Greyscale

The rejection below accounts for both interpretations of the claimed invention.
Claims 11-20 are rejected a dependent claims incorporating the language of the base claim and failing to remedy the indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 6,658,208 to Watanabe (hereinafter Watanabe) in view of US Pat. No. 10,042,145 to Maeda et al. (hereinafter Maeda).
Regarding claim 10, Watanabe discloses a light path adjustment mechanism (“an optical apparatus applying the focal-length adjusting unit”, Fig. 16), comprising: a bracket (deformable mirror 409 in Fig. 16 embodied as actuator structure 31 of Fig. 15A with frame member 32A cemented to substrate 33); a carrier (“a thin plate member 32b, and four crank-like beam members 32c”, Fig. 15A-15C) disposed near the bracket; a first pair of flexible members (“four crank-like beam members 32c”, Fig. 15A-15C) disposed on the carrier, wherein the first pair of flexible members are substantially aligned in a line to define a first axis (see explanation below) and only one side of two sides of the first pair of flexible members being provided with a first actuator (“thin plate member 32b and the beam members 32c are made with conductive materials and constitute the movable electrodes” & “When the movable electrodes are grounded and a high voltage is applied to a desired control electrode 34 in the substrate 33, electrostatic attractive forces are exerted at a part of the thin plate member 32b corresponding to the control electrode 34 and the beam member 32c connected thereto”; col. 12, ll. 13-65); a second pair of flexible members disposed between the carrier and the bracket, wherein a second pair of flexible members (“four crank-like beam members 32c”, Fig. 15A-15C) disposed on the carrier, wherein the second pair of flexible members are substantially aligned in a line to define a second axis, the second axis is intersected by the first axis at a cross point (see explanation below) and only one side of two sides of the second pair of flexible members being provided with a second actuator (“thin plate member 32b and the beam members 32c are made with conductive materials and constitute the movable electrodes” & “When the movable electrodes are grounded and a high voltage is applied to a desired control electrode 34 in the substrate 33, electrostatic attractive forces are exerted at a part of the thin plate member 32b corresponding to the control electrode 34 and the beam member 32c connected thereto”; col. 12, ll. 13-65; an optical plate (deformable mirror 409 in Fig. 16 embodied as actuator structure 31 of Fig. 15A; “Holes 35 and 36 are provided at the centers of the substrates 32 and 33, respectively, so that when an optical element, such as a lens, is mounted in the hole 35 of the substrate 32”, “the thin plate member 32b of the substrate 32 is also used as an optical element support”; “the plate spring actuator is used, the force (electrostatic force) is exerted in the entire region of the reflecting mirror, and thus strain caused when the reflecting mirror is displaced can be minimized, or a thin reflecting mirror can be used”, “the deformable mirror need not necessarily be planar”) member disposed on the carrier; and a prism (prism 404, Fig. 16) disposed near the optical plate member.
In a first interpretation of the claimed invention, the claim limits respective flexible members as being aligned in a line to define a first axis.  This interpretation is taught by Watanabe in the figure below.  As shown, the respective beam members, though bent, are aligned in a line and those respective lines are substantially parallel to a line in the center of the structure that would have been reasonably understood as a first axis.  The same is true in the orthogonal direction for the second axis.

    PNG
    media_image1.png
    450
    677
    media_image1.png
    Greyscale

	In a second interpretation of the claimed invention, the claim limits two flexible members as collectively aligned in a line.  The claim does not limit what about the flexible members is aligned nor what it means to be aligned in a line.  As mentioned in the 35 U.S.C. 112(b) rejection above, the alignment could be of edges, sides, corners, regions, ends, etc. in any of three dimensions of space of the flexible members.  In the figure below, it is shown that both beam members on opposite sides of the hole 35 may be considered a pair “aligned in a line to define a first axis” as a single axis may be drawn through both beam members orthogonally to the lengths of the beam members.  

    PNG
    media_image2.png
    450
    677
    media_image2.png
    Greyscale

Watanabe discloses the claimed invention as cited above though does not explicitly disclose: a minimum interval between a surface of the optical plate member and the prism is smaller than 3mm.
Examiner notes that the claim does not provide a particularly narrow meaning of “a minimum interval between a surface of the optical plate member and the prism”.  For example, the claimed interval is not defined as a distance between the claimed surfaces along a direction parallel to an optical axis or surface normal or axis of rotation.  The interval is not defined as a shortest distance between two points on the respective surfaces.  The claimed “interval” is not defined as having any relationship to the claimed surfaces other than the interval being “between a surface of the optical plate member and the prism”.  Embodiments of such minimum intervals are shown in an annotation of Applicant’s figure below.  Further, the claim is limited to a minimum interval of “less than 3mm” meaning the claim is limited to an interval of 0mm being between a surface of the optical plate member and the prism.  


    PNG
    media_image3.png
    450
    800
    media_image3.png
    Greyscale

While Watanabe clearly shows a gap between the deformable mirror 409 and the prism 404 in Fig. 16, it cannot be said that a person having ordinary skill in the art would understand this to evidence the claimed minimum interval.  There is no disclosure in Watanabe of proportionality and/or scale and there is no written description of the gap between the deformable mirror and prism. A person having ordinary skill in the art would understand there to be a gap necessarily for the operation of a deformable mirror to move toward and from the prism surface.  As explained above, the claim encompasses embodiments with a 0mm interval and above and thus any gap would necessarily meet the claimed limitations on the minimum interval.  
As the evidence (i.e. Watanabe) lacks specificity about the planar mirror embodiment combined with the prism and a gap therebetween, Examiner believes the evidence to fall short of the standards for anticipation.  It is maintained that the claimed invention is an obvious modification of Watanabe, as evidenced further by Maeda providing a specific gap between a mirror and prism. 
Maeda discloses a minimum interval between a surface of the optical plate member (mirror surface 110, Fig. 8) and the prism (prism 130, Fig. 8) is smaller than 3mm (“a 1.11 mm DMD array 106 to DMD window gap, and a 1.0 mm gap between the DMD window and the bottom face 138 of the 45-45-90 degree prism 130”; col. 9, ll. 37-43).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the claimed interval between a controllable mirror and prism as taught by Maeda with the system as disclosed by Watanabe.  The motivation would have been to provide a compact optical deflector capable of sufficiently deflecting an optical beam path within a relatively small volume (abstract & col. 9, ll. 37-43). Maeda’s laser beam stitching is a matter of extending the angular subtension of a deflected beam.  The stacking of modules in Maeda is disclosed necessary for providing a compact form factor.  The stacking and stitching together provide a small system capable of sufficiently large beam deflection brought about by, in part, the distance between the deflecting mirror and deflecting prism.  The angular subtension is not solely impacted by the distance between the elements though the distance inherently impacts the deflection functionality.
Regarding claim 11, Watanabe discloses the optical plate member is a lens or a mirror (Fig. 16).
Regarding claim 12, Watanabe discloses the claimed invention as cited above though does not explicitly disclose a minimum interval between a surface of the optical plate member and a surface of a light valve is smaller than 1 mm.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779
Reducing the claimed distance to the specific range of under 1mm would have been expected to produce the same optical properties as the disclosed range while maintaining the critical compactness disclosed as advantageous in Watanabe.
Regarding claim 14, Watanabe discloses the bracket and the carrier are integrally formed as one piece (Fig. 15A-15C).
Regarding claim 18, Watanabe discloses the prism is a TIR Prism, an RTIR Prism, or a PBS prism (Fig. 16). The description of a prism as TIR and RTIR limit the functionality of the prism, not necessarily the operation of the system.
Regarding claim 19, Watanabe discloses the carrier including an inner frame and an outer frame disposed outside the inner frame (Figs. 15A-15C).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Maeda as applied to claim 10 above, and further in view of JP 2008-96932 to Kugo et al. (hereinafter Kugo).
Regarding claim 13, Watanabe discloses the claimed invention as cited above though does not explicitly disclose the bracket has an U-shaped profile.  
Kugo discloses the bracket (fixed portions 21a-21b, Figs. 1-3) has an U-shaped profile (Figs. 1-3).  Kugo supports flexible members holding an optical element via an asymmetrical U-shaped bracket.  
Given Applicant’s support for the “U-shaped” bracket in the originally-filed disclosure, a broadest reasonable interpretation of “U-shaped” does not require symmetry in the protrusions.  A base with two spaced-apart protrusions substantially disposed on a same plane constitutes a U-shape, in light of the Specifications.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to support two actuators on two sides of a U-shaped bracket as taught by Kugo with the system as disclosed by Watanabe.  The motivation would have been to reduce the material weight and cost of providing resilient forces and actuation on four sides, i.e. a four-sided resilience and four-sided leverage via the fixed portions.

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Maeda as applied to claim 10 above, and further in view of US PG Pub. 2015/0043047 to Chikaoka (hereinafter Chikaoka).
Regarding claim 15, Watanabe discloses the claimed invention as cited above though does not explicitly disclose the first actuator has a first coil and a first magnet, and the second actuator has a second coil and a second magnet.
Chikaoka discloses the first actuator has a first coil (coil 6h, Fig. 2) and a first magnet (magnets 6j and 6k, Fig. 2), and the second actuator has a second coil (coil 6g, Fig. 2) and a second magnet (magnets 6j and 6k, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the magnetic actuator as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
Regarding claim 16, Chikaoka discloses  the first magnet and the second magnet are not disposed on the frame, but on a supporting structure mechanically isolated from the frame (Fig. 2).  There are no details of a bracket in Chikaoka, though the mechanical isolation of the magnets is critical to the operation of Chikaoka in order to allow the torsional forces generated by coils 6g and 6h to resonantly oscillate mirror 6b.  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to dispose the magnets externally from the mirror carrier as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
Regarding claim 17, Chikaoka discloses the first coil (coil 6h, Fig. 2) is disposed on the optical plate member (support plate of mirror 6b, Fig. 2), and the second coil (coil 6g, Fig. 2) is disposed on the carrier (Fig. 2).
  Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the magnetic actuator as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).
Regarding claim 20, Chikaoka discloses the first pair of flexible members (shafts 6e connects frame 6d with frame 6f, Fig. 2) is connected between the inner frame and the outer frame, and the second pair of flexible members is connected between the outer frame and the bracket (shafts 6c connects frame 6d and frame 6a, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the actuator frames as taught by Chikaoka with the system as disclosed by Watanabe.  The motivation would have been to address axes of rotation by electromagnetic forces for the purpose of controlling beam deflection and improve scan accuracy ([0034]).

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
Rejections Under 35 USC 103
On page 8 of the Response, Applicant argues that Watanabe does not disclose the amended limitations on the flexible members.  In particular, Applicant argues that Watanabe are not aligned in a line.  The prior art teachings and obviousness of the claim are further explained in the 35 USC 112(b) and 103 rejections above.
On pages 10-11 of the response, Applicant provides a list of allegations from the previous Office Action.  In each instance (1)-(3), Applicant states that the Office Action “equates” elements of the prior art Watanabe with claimed elements.  Examiner generally disagrees with the characterization of the rejection.  The evidence provided in the rejections is presented to demonstrate that the claimed invention is known, though there is not necessarily equivalence in the structure that prior art names and/or describes and the structural elements of the claim.  For example, the Office Action does not equate the beam members 32c of Watanabe with the claimed actuators but rather point to the Watanabe teachings concerning the beam members to evidence that the prior art combination obviates the claimed actuators.  Watanabe, for example, discloses “the beam members 32c are made with conductive materials and constitute the movable electrodes”, “a small spring constant is obtained so that the thin plate member 32b, for example, as shown in FIG. 15C, can be displaced by less electrostatic force”, and “the movable electrodes are grounded and a high voltage is applied to a desired control electrode 34 in the substrate 33, electrostatic attractive forces are exerted at a part of the thin plate member 32b corresponding to the control electrode 34 and the beam member 32c connected thereto”.  While the specific structure of the beam members, embodied as movable electrodes, is not known in detail, it can be said that a person having ordinary skill in the art would understand the actuation of the beam member in Watanabe evidences that the prior art obviates the claimed actuators.
Further Applicant argues that the bracket, optical plate member, carrier, and actuator are distinct components and the Office “cannot rely on a single structure in a prior art reference to teach two (or more) separate claimed elements”.  Examiner respectfully disagrees that the claimed invention presents the components as distinct.  In particular, the Applicant’s carrier (110) subsumes the structural elements claimed as pairs of flexible members (i.e. 152, 154).  These are not distinct components but rather descriptions of a combination and subcombination of a portion of the invention. Analogously, the carrier and the flexible members are matched to the teachings of Watanabe associated with the beam members (32c) and thin plate members (32b).  The rejection does not equate Watanabe’s deformable mirror 409 with the claimed bracket, but rather points to the unlabeled supporting frame structure of the deformable mirror that necessarily mechanically and physically integrated the movable components of the embodiment with the overall system shown in Watanabe Fig. 16.  
In summary, Applicant misrepresents the Office’s allegations as there are no two distinct structural elements in the claim that are being matched to a single structural element in Watanabe. The following figure is an annotated version of Watanabe Fig. 15A in which lines and elements have been remove to emphasize the configuration, placement, and structure evidencing the obviousness of the claimed invention.  The optical plate could not be accurately depicted as the structure that is the optical plate embodiment relied upon in the rejection is not shown in the figures.  Fig. 15A depicts the hole 35 that is configured to support a planar mirror and the planar mirror is pointed to as evidencing the obviousness of the optical plate member. While the annotated drawing below shows separated elements, it is understood that these are mechanically and functionally integrated and Examiner maintains the invention is obviated.

    PNG
    media_image4.png
    450
    760
    media_image4.png
    Greyscale

	Further on page 11 of the Response, Applicant argues that the claim requires the actuator to be provided on only a side of the first pair of flexible members.  The rejection points to the actuator assembly in which the electrodes 34 act (to actuate) the beam members 32c.  There is no logic flaw here as this structure in Watanabe teaches “a first actuator is provided on one side of the first pair of flexible members that are on the carrier”.  The rejection above provides context for the teachings and does merely point to a reference number or name to evidence obviousness.  
On pages 12-13 of the Response, Applicant argues that the rejection relies on a dissection of the claim such that discrete elements are evaluated in isolation. As the grounds of obviousness specifically address the obviousness and motivation to modify a gap between elements, the crux of Applicant’s argument is not understood.  The grounds of obviousness in the rejection above are further detailed in an attempt to address this argument.  Examiner contends that there is no discrete element evaluated in isolation.
Applicant further argues that Claim 10 recites “that the ‘minimum interval’ is defined between a prism and an optical plate member”.  The claim does not define the minimum interval “between a prism and an optical plate member” but limits a minimum interval between those elements as “smaller than 3mm”.  This is a significant difference and discussed in the rejections above.  The claim does not at all define what the minimum interval is, other than to (1) limit the placement of the interval as between the optical plate member and prism, and (2) limit the size of the interval as smaller than 3mm.
Applicant characterizes Maeda as providing a gap between the DMD window and prism despite the rejection pointing to both that gap and the gap between the DMD window and the mirror.  The total gap between the prism and the mirror amount to at least a sum of these distances.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872